Citation Nr: 0939381	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for a dental disorder. 


REPRESENTATION

Appellant represented by:	Howard D. Olinsky, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously the subject of a July 2009 Board 
remand.  The actions specified in the remand have not been 
completed and the issues are again remanded for compliance 
with the July 2009 remand instructions.  The issue of 
entitlement to service connection for a left foot disability 
was subject to the July 2009 Board remand.  The RO furnished 
a statement of the case (SOC) regarding this issue and a VA 
Form 9 (substantive appeal).  To date, the Veteran has not 
filed a substantive appeal for this issue, and it is not 
presently before the Board.  38 C.F.R. § 20.202.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

These issues are remanded for compliance with the directives 
contained in the July 2009 Board remand.  The Board directed 
the RO to provide the Veteran with a SOC for service 
connection for a dental condition and inform the Veteran that 
if he desires the Board to review this issue, he must file a 
timely substantive appeal.  The RO issued a supplemental 
statement of the case (SSOC) regarding the issues of service 
connection for a dental condition and a broken nose and 
certified both issues to the Board.  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, the issue of entitlement to service connection for a 
dental condition is remanded for issuance of a SOC.  The RO 
must also provide the Veteran with a substantive appeal (VA 
Form 9) and inform him that if desires the Board to review an 
unfavorable determination, he must submit the substantive 
appeal within 60 days from issuance of the SOC.   

Since the Veteran maintains that his broken nose and chipped 
teeth arose from the same in-service truck accident in Burma, 
the matters are inextricably intertwined and the claim for 
residuals of a broken nose is also remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together); see also Ephraim v. Brown, 5 Vet. App. 549, 550 
(1993) (inextricably intertwined claims should be remanded 
together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO must provide the Veteran a SOC with 
respect to his claim of entitlement to 
service connection for a dental condition.  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If a substantive appeal is 
filed the claim, subject to current 
appellate procedures, should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



